IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs December 03, 2013

               MATTHEW JACKSON v. STATE OF TENNESSEE

                    Appeal from the Circuit Court for Lake County
                      No. 13CR9864     R. Lee Moore, Jr., Judge




                No. W2013-01794-CCA-R3-HC - Filed March 31, 2014


Petitioner, Matthew Jackson, appeals from the Lake County Circuit Court’s order denying
his requested habeas corpus relief. In his petition, Petitioner attacked his convictions for two
counts of aggravated rape, one count of aggravated kidnapping, and one count of aggravated
robbery. He was convicted following his entry of guilty pleas in the Robertson County
Circuit Court in 2001. The record shows there were no agreements as to sentencing except
the parties agreed all sentences would be served concurrently. In this habeas corpus petition,
Petitioner asserts he was sentenced to an illegal sentence because the trial court did not
inform him of the following consequences of his guilty pleas: (a) mandatory registration as
a sex offender; and (b) mandatory sentence of community supervision for life in addition to
incarceration. Petitioner also sought habeas corpus relief on the ground that his guilty pleas
were not knowingly, voluntarily, and intelligently entered. The trial court denied Petitioner
habeas corpus relief to the extent of not setting aside the convictions or the sentences.
However, the trial court remanded the cases to the Robertson County Circuit Court for entry
of corrected judgments for the aggravated rape convictions regarding registration as a sexual
offender and community supervision for life. We affirm the judgment of the Circuit Court
of Lake County.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

T HOMAS T. W OODALL, J., delivered the opinion of the court, in which J OHN E VERETT
W ILLIAMS, and J EFFREY S. B IVINS, JJ., joined.

Matthew Jackson, Tiptonville, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; Lacy Wilber, Assistant Attorney
General; and C. Phillip Bivens, District Attorney General, for the appellee, State of
Tennessee.
                                           OPINION

       Filed with the habeas corpus petition are the judgments of conviction, petitions for
acceptance of guilty pleas signed by Petitioner, and a transcript of the sentencing hearing.
No transcript of the hearing on the guilty pleas is in the record. These documents show that
on May 16, 2001, Petitioner entered guilty pleas to the following offenses charged in two
indictments: two counts of aggravated rape, one count of aggravated kidnapping, and one
count of aggravated robbery. The only agreement as to sentencing was that the sentences for
all convictions must be served concurrently with each other. The length of each sentence
was left to determination by the trial court following a sentencing hearing. The trial court
sentenced Petitioner to serve 25 years for each aggravated rape as a violent 100% offender,
12 years for aggravated kidnapping as a violent 100% offender, and 10 years for the
aggravated robbery as a Range I standard offender, all sentences concurrent for an effective
sentence of 25 years at 100%. Despite the provisions of Tennessee Code Annotated sections
40-39-201 et seq. (repealed and replaced by Tenn. Code Ann. §§ 40-39-201 et seq.
(2004))(mandatory registration by violent sexual offenders) and Tennessee Code Annotated
section 39-13-524 (community supervision for life) the trial court did not include these
mandatory requirements in the judgments for aggravated rape. The trial court also did not
pronounce these mandatory provisions from the bench at the sentencing hearing. Petitioner’s
claims for relief are based upon the failure of the trial court to include these provisions of his
convictions in the judgments and upon the trial court’s failure to advise him of the
requirements at the time he entered his guilty pleas.

Analysis

       As stated by this court in Summers v. Fortner, 267 S.W.3d 1 (Tenn. Crim. App. 2008),

         The writ of habeas corpus is constitutionally guaranteed, see U.S. Const.
         Art. 1, § 15, but has been regulated by statute for more than a century, see
         Ussery v. Avery, 222 Tenn. 50, 432 S.W.2d 656, 657 (1968). Tennessee
         Code Annotated section 29-21-101 provides that “[a]ny person imprisoned
         or restrained of liberty, under any pretense whatsoever, except in cases
         specified in § 29-21-102, may prosecute a writ of habeas corpus, to inquire
         into the cause of such imprisonment and restraint.” T.C.A. § 29-21-101
         (2000). Despite the broad wording of the statute, a writ of habeas corpus
         may be granted only when the petitioner has established a lack of
         jurisdiction for the order of confinement or that he is otherwise entitled to
         immediate release because of the expiration of his sentence. See Ussery,
432 S.W.2d at 658; State v. Galloway, 45 Tenn. (5 Cold.) 326 (1868). The
         purpose of the state habeas corpus petition is to contest a void, not merely

                                               -2-
        a voidable, judgment. State ex rel. Newsom v. Henderson, 221 Tenn. 24,
        424 S.W.2d 186, 189 (1968).

Summers, 267 S.W.3d at 3.

        The imposition of a sentence of community service of life is punitive. Ward v. State,
315 S.W.3d 461, 473 (Tenn. 2010). The trial court’s “failure to include the community
supervision of life provisions [in a judgment] [renders] the . . . sentence[] illegal.” State v.
Bronson, 172 S.W.3d 600, 601-02 (Tenn. Crim. App. 2005). An illegal sentence is void, and
thus may be addressed in habeas corpus proceedings. Cantrell v. Easterling, 346 S.W.3d
445, 452-53 (Tenn. 2011). However, even if the sentence component of the judgment is
illegal, the conviction cannot be set aside for this reason unless “the illegal sentence was a
material condition of a plea agreement.” Id. at 456. In Cantrell, the supreme court noted that
if an illegal sentence follows a jury verdict, “the only remedy is the entry of an amended
judgment order reflecting a legal sentence.” Id. Petitioner entered what is commonly
referred to as an “open plea” of guilty as charged, except there was an agreement that all
sentences would be served concurrently. Provisions for community supervision for life and
registration as a sexual offender were not even discussed. Thus they were not material
conditions of a plea agreement. Thus, Petitioner is not entitled to any relief he seeks on the
issue of not being advised of mandatory community supervision for life and registration as
a sex offender.

        Since community supervision for life and registration as a sexual offender were not
in any form material conditions of the plea agreement, the habeas corpus trial court properly
denied relief to Petitioner regarding his convictions, but ordered a remand to the Circuit
Court of Robertson County for entry of corrected judgments which reflect those conditions.

        Whether a guilty plea is knowingly, voluntarily, and intelligently entered is not an
appropriate issue in a habeas corpus proceeding. Summers, 267 S.W.3d at 7. We note that
if Petitioner had a valid claim that his guilty pleas were not knowingly, voluntarily, and
intelligently entered for the reasons alleged, this would render the judgments merely voidable
and not void. Hence, habeas corpus relief is not available.

       In conclusion, we affirm the judgment of the Lake County Circuit Court.


                                                    ___________________________________
                                                    THOMAS T. WOODALL, JUDGE




                                              -3-